JUDGMENT

The petition for review of orders of the Federal Energy Regulatory Commission was considered on the briefs and the joint appendix filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED and ADJUDGED that the petition for review is denied for the reasons stated in paragraphs 23-25 of the Commission’s Order Denying Rehearing, 112 F.E.R.C. ¶ 61,320, at 62,432-33 (2005), in which the Commission adequately considered and responded to petitioner’s arguments.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.